 Case 5:21-cr-50014-TLB Document 46              Filed 09/10/21 Page 1 of 7 PageID #: 752




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA

v.                                                           Criminal No. 5:21-CR-50014-001

JOSHUA JAMES DUGGAR

          UNITED STATES’ RESPONSE IN OPPOSITION TO DEFENDANT’S
     MOTION TO SUPPRESS PHOTOGRAPHS OF DEFENDANT’S HANDS AND FEET

        Comes now the United States of America, by and through Dustin Roberts and Carly

Marshall, Assistant United States Attorneys for the Western District of Arkansas, and William G.

Clayman, Trial Attorney for the United States Department of Justice, and for its Response in

Opposition to the Defendant’s “Motion to Suppress Photographs of Duggar’s Hands and Feet

While in Custody,” (Doc. 38), states:

                                        BACKGROUND

        On April 28, 2021, a grand jury sitting in the Western District of Arkansas returned a two-

count indictment charging the defendant with receipt of child pornography, in violation of 18

U.S.C. § 2252A(a)(2), and possession of child pornography, in violation of 18 U.S.C. §

2252A(a)(5)(B), (Doc. 1), and an arrest warrant was issued. The defendant was arrested the

following day.

        While the defendant was being processed as he was taken into custody, a special agent with

the Department of Homeland Security, Homeland Security Investigations (“HSI”) asked the

defendant if he could photograph the defendant’s hands. The defendant expressly consented to

having the photographs taken. At no time during this process did the special agent or any other




                                                 1
 Case 5:21-cr-50014-TLB Document 46                 Filed 09/10/21 Page 2 of 7 PageID #: 753




law enforcement officers involved in the processing of the defendant raise their voice at him,

intimidate him, or verbally or physically threaten him.

       The photographs document a scar on the defendant’s hand, which is plainly visible. Law

enforcement observed the same scar in images recovered from the defendant’s electronic devices

seized pursuant to a search warrant in this case.

                                            ARGUMENT

       The defendant’s motion appears to raise three separate claims: (1) law enforcement’s

photographing of his hands constituted a warrantless search in violation of the Fourth Amendment;

(2) law enforcement’s photographing of his hands constituted a violation of the Fifth Amendment

for unspecified reasons; and (3) law enforcement’s photographing of his hands constituted a

violation of his Sixth Amendment right to counsel. (Doc. 38 at 5). For the reasons that follow,

the defendant is incorrect on all counts.

I.     The Defendant’s Fourth Amendment Rights Were Not Violated

       “A Fourth Amendment search occurs ‘when the government violates a subjective

expectation of privacy that society recognizes as reasonable.’” United States v. Morgan, 842 F.3d

1070, 1074–75 (8th Cir. 2016) (quoting Kyllo v. United States, 533 U.S. 27, 33 (2001)). “In

contrast, whatever ‘a person knowingly exposes to the public . . . is not a subject of Fourth

Amendment protection.” Id. (quoting Katz v. United States, 389 U.S. 347, 351 (1967)). Further,

to the extent a search does implicate an individual’s Fourth Amendment rights such that a warrant

is required, a warrantless search is still “valid if conducted pursuant to the knowing and voluntary

consent of the person subject to a search.” United States v. Sanders, 424 F.3d 768, 773 (2005)

(quoting United States v. Brown, 763 F.2d 984, 987 (8th Cir. 1985)). “Whether consent is

voluntarily given is a question of fact,” based on “the totality of the circumstances.” Id.



                                                    2
 Case 5:21-cr-50014-TLB Document 46               Filed 09/10/21 Page 3 of 7 PageID #: 754




       Here, law enforcement’s photographing of the defendant’s hands did not constitute an

unreasonable or warrantless search of the defendant. As made clear by the photographs included

in the defendant’s motion, his hands were in plain view and clearly visible. This is not a case in

which law enforcement, for example, ordered the defendant to remove an article of clothing so

that officers could view and photograph an otherwise covered parts of his body. See Pace v. City

of Des Moines, 201 F.3d 1050, 1053–54 (8th Cir. 2000) (finding that individual had reasonable

expectation of privacy in his chest). Instead, this is a case in which law enforcement simply

observed and documented a physical characteristic of the defendant that is constantly exposed to

the public. See United States v. Dionisio, 410 U.S. 1, 14–15 (1973) (finding no Fourth Amendment

protections for the “physical characteristics of a person’s voice,” which are “constantly exposed

to the public,” similar to “a man’s facial characteristics” or “handwriting”); see also United States

v. Anthony, 4:18-cr-00012, 2019 WL 471984, at *2–3 (W.D. Va. Feb. 5, 2019) (finding that

defendant has no reasonable expectation of privacy in parts of his body that are exposed to the

public on a day-to-day basis).

       Law enforcement’s photographing of the defendant’s hands was therefore not a search, and

the case relied upon by the defendant does not compel a different conclusion. (Doc. 38 at 2–3).

Indeed, in United States v. Merrell, neither the district court nor the circuit court was presented

with the question of whether a search warrant was needed to photograph an individual’s hands,

and neither court made any specific findings to that effect. Instead, the courts simply addressed

whether the officers, who had obtained a warrant based on the particular circumstances of an

entirely different investigation, executed that warrant reasonably. United States v. Merrell, 88 F.

Supp. 3d 1017, 1031–32 (D. Minn. 2015); United States v. Merrell, 842 F.3d 577, 581–82 (8th

Cir. 2016).



                                                 3
 Case 5:21-cr-50014-TLB Document 46              Filed 09/10/21 Page 4 of 7 PageID #: 755




       In any event, even if the taking of these photographs constituted a search, suppression is

not warranted because the defendant voluntarily consented to having them taken, as detailed above.

In a very similar case, the Eighth Circuit affirmed the lower court’s decision not to suppress

photographs taken by law enforcement of the defendant’s arm after he was taken into custody. See

Morgan, 842 F.3d at 1075. Noting that the defendant agreed to move his shirt sleeve when asked

by a detective and consented to having a photograph taken of his tattooed arm, the Eight Circuit

agreed with the lower court’s conclusion that suppression of the photographs—which were taken

without a warrant—was inappropriate. Id. Here, the defendant also consented to having these

photographs and he did not even have to manipulate or remove any article of clothing to

accommodate the request. Moreover, there is no allegation—let alone any actual evidence—that

law enforcement forced or coerced the defendant into doing so. Accordingly, his motion to

suppress the photographs of his hands and feet on this basis should be denied.

II.    The Defendant’s Fifth Amendment Rights Were Not Violated

       In a throwaway line at the end of his motion, the defendant also asserts without elaboration

that the photographs should be suppressed because they were taken in violation of his Fifth

Amendment rights. The defendant provides no additional elaboration, although he may be arguing

that the photographs constitute testimonial evidence taken in violation of his Fifth Amendment

protection against self-incrimination. Such an argument would be confusing in light of the

defendant’s simultaneous claim that these photographs have no evidentiary value. (Doc. 38 at 3,

n.1.). More importantly, it is incorrect. It is well established that the display of a defendant’s

physical characteristics is non-testimonial in nature and therefore not subject to the Fifth

Amendment privilege against self-incrimination. See, e.g., Dionisio, 419 U.S. at 5–6. The




                                                4
 Case 5:21-cr-50014-TLB Document 46               Filed 09/10/21 Page 5 of 7 PageID #: 756




defendant’s motion to suppress the photographs of his hands on this vague basis should therefore

be denied, as well.

III.   The Defendant’s Sixth Amendment Rights Were Not Violated

       The defendant last argues that the photographs should be suppressed because they were

taken in violation of his Sixth Amendment rights. Once again, he provides little by way of

argument or legal precedent in support of this request, but he appears to be suggesting that these

photographs must be suppressed because they were taken after his arrest without his counsel

present. And once again, he is mistaken. As the Fifth Circuit has explained in rejecting a

petitioner’s claim that his right to counsel was violated when he was photographed after his arrest

and that photograph was used to identify him in a lineup, the taking of a photograph did not violate

that petitioner’s Sixth Amendment right to counsel. Edwards v. Butler, 882 F.2d 160, 164 (5th

Cir. 1989). This is because the right to counsel only attaches at the critical stages of criminal

proceedings, and the taking of photographs is not a critical stage of the proceedings. Id. (citing

cases); see also United States v. Nixon, 15-cr-20020, 2015 WL 4430176, (E.D. Mich. July 20,

2015) (finding no Sixth Amendment violation where agent took photographs of defendant in jail

and noting that complaints about the lighting, angle, and relevance of such images are misplaced).

Accordingly, the defendant’s motion should be denied in its entirety.




                                                 5
 Case 5:21-cr-50014-TLB Document 46               Filed 09/10/21 Page 6 of 7 PageID #: 757




                                       CONCLUSION

       For the foregoing reasons, the United States respectfully requests that the Court deny the

defendant’s “Motion to Suppress Photographs of Duggar’s Hands and Feet While in Custody,”

(Doc. 38).

                                                    Respectfully submitted,


                                            By:     /s/ Dustin Roberts
                                                    Dustin Roberts
                                                    Assistant United States Attorney
                                                    Arkansas Bar No. 2005185
                                                    414 Parker Avenue
                                                    Fort Smith, AR 72901
                                                    Office: 479-249-9034

                                                    /s/ Carly Marshall
                                                    Carly Marshall
                                                    Assistant United States Attorney
                                                    Arkansas Bar No. 2012173
                                                    414 Parker Avenue
                                                    Fort Smith, AR 72901
                                                    Office: 479-249-9034

                                                    AND

                                                    /s/ William G. Clayman
                                                    William G. Clayman
                                                    D.C. Bar No. 1552464
                                                    Trial Attorney
                                                    Child Exploitation and Obscenity Section
                                                    U.S. Department of Justice
                                                    1301 New York Avenue NW
                                                    Washington, D.C. 20005
                                                    Telephone: 202-514-5780
                                                    Email: william.clayman@usdoj.gov




                                               6
 Case 5:21-cr-50014-TLB Document 46              Filed 09/10/21 Page 7 of 7 PageID #: 758




                                CERTIFICATE OF SERVICE

       I, Dustin Roberts, Assistant United States Attorney for the Western District of Arkansas,
hereby certify that a true and correct copy of the foregoing pleading was electronically filed with
the Clerk of Court using the CM/ECF System which will send notification of such filing to the
following:

Justin Gelfand, Travis Story, Gregory Payne, Attorneys for the Defendant

                                                     /s/ Dustin Roberts
                                                     Dustin Roberts
                                                     Assistant United States Attorney




                                                7
